Case: 1:19-mj-03190-TMP.Doc.#:14 Filed: 10/09/19 1 of 1. PagelD #: 48

Defendant's unopposed motion for permission to travel is granted.
IT IS SO QRDERED.

  
   

omas M. Parker

U.S. Magistrate Judge IN THE UNITED STATES DISTRICT COURT
Dated: 10/9/2019 FOR THE NORTHERN DISTRICT OF OHIO
EASTERN DIVISION
UNITED STATES OF AMERICA, ) CASE NO. 1:19MJ3190
)
Plaintiff, )
) MAGISTRATE JUDGE THOMAS M.
vs. ) PARKER
)
CHARLES VACCARO, )
) DEFENDANT’S UNOPPOSED MOTION
Defendant. ) FOR PERMISSION TO TRAVEL

Now comes Defendant, Charles Vaccaro, by and through undersigned counsel, and
respectfully moves this Honorable Court for an order allowing him to travel to Philadelphia,
Pennsylvania from October 17, 2019 through October 20, 2019 to visit his son, a freshman at
Drexel University, for parents’ weekend. The U.S. Attorney’s Office and Defendant’s Pretrial
Services officer have both consented to Defendant’s request to travel for this specific basis.

Defendant avers the following in support of his request for permission to travel:
1) Defendant has complied with all conditions of his bond; 2) Defendant is in constant
communication with his pretrial services officer; 3) Defendant has not had any allegations of
violating the terms or conditions of his bond nor engaged in conduct violative of this Court’s order
since the inception of his case; and 4) Defendant has demonstrated he is amenable to pretrial
release in the community with no risk of recidivism. Defendant will keep his supervising officer
informed of all details regarding his travel itinerary and promptly notify his officer when he arrives

in Philadelphia and when he returns to the Southern District of Florida.
